Exhibit 10.2
 
 Summary of Employment Arrangement with Joe Lam
 
Joe Lam is employed as Vice President of the Company on an "at will" basis. Mr.
Lam’s arrangement with the Company provides for a starting annual salary of
$150,000. In addition, the arrangement provides that, upon the approval of the
Company’s Board of Directors, he shall be granted options to purchase 2,000,000
shares of the Company’s Common Stock at an exercise price of $0.061 per share.
Such options become exercisable 50% on the first anniversary of his employment
and 50% on the second anniversary thereof.
 


